Citation Nr: 1630208	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for asthma (also claimed as restrictive lung disease with upper respiratory infections and pneumonia).  

2. Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 2006 to April 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an August 2013 notice of disagreement, the Veteran initiated an appeal of the RO's denial of service connection for posttraumatic stress disorder (PTSD).  The Veteran, however, did not include that issue in either of substantive appeals received in response to the Statement of the Case issued in March 2014. Thus, he did not perfect an appeal on that issue, and it is not before the Board.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received in June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for asthma, also claimed as restrictive lung disease with upper respiratory infections and pneumonia. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for asthma, also claimed as restrictive lung disease with upper respiratory infections and pneumonia, have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In June 2014, the Veteran submitted correspondence stating, in pertinent part, that he would like to remove the contention for service connection for "asthma" from his claim.  On review, the Veteran has withdrawn the appeal as to entitlement to service connection for asthma; and, consequently, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for asthma, also claimed as restrictive lung disease with upper respiratory infections and pneumonia, is dismissed.


REMAND

A review of the record demonstrates that the Veteran requested a Board hearing at the local RO (a Travel Board hearing) on his April 11, 2014 VA Form 9.  On April 16, 2014, another VA Form 9 was received with a cover letter indicating that it was sent "in support" of his appeal.  This document did not report that the Veteran desired a hearing or that he desired to withdraw his previously requested Travel Board hearing.  No other correspondence from the Veteran, or his representative, indicates that he has withdrawn his April 11, 2014 request for a Board hearing.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran, and his representative, of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification in the claims file.  As this case has been advanced on the docket, the hearing should be scheduled at the earliest available opportunity.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


